DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Applicant argued “Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a) (1) and (a)(2) as being taught by Alletto (US Patent Application Publication 20170035211). Applicant respectfully traverses. Applicant has amended claims 1 and 7 to specify that the partial banks of springs of the same spring behavior are connected to each other by gluing or welding. Support for this amendment can be found in original claim 6, now canceled. Alletto discloses spring packs with a zig-zag edge which can be inserted into each other, as shown in figures 4 and 6. However, these spring packs are removably coupled to each other in order to remove the spring pack, if necessary. It is not shown to glue or weld the protruding springs in a side-to-side connection to the adjacent spring. Although the partial bank of springs arranged in one line is not connected to another bank of springs in the same line and the zig-zag configuration is shown, the feature is missing that the protruding springs of the partial banks of springs of the same type are joined by gluing or welding to another bank of springs in a side-to-side connection. Accordingly, Applicant submits that the present invention is patentable over Alletto.”
This is not found persuasive. The claim requires that the partial banks of springs that have the same spring behavior are joined together and then the partial banks of springs having different spring behavior within a bank are not connected to each other. As previously discussed, the differing characteristic partial banks, i.e. the left and right halves of the rows in Figures 2e and 2f are not connected together so as to replace one half of the bed when desired and allow for different spring . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being taught by Alletto (US Patent Application Publication 20170035211). 
Regarding claim1, Alletto teaches a pocket spring core (Figure 2f; 18 and Paragraph 87), having a plurality of springs, of which a plurality thereof arranged one behind the other in a row (Figure 5b; 36, as shown in transverse rows) and each lying in a flexible pocket formed of textile material (Paragraph 87) form a bank of springs (Figure 5b, one bank of springs is one horizontal row) and a plurality of adjoining banks of springs which jointly form a lying surface (Figure 5b; by gluing or welding (Paragraph 87 “In some embodiments, the independent suspension includes a plurality of springs that each are positioned within spring pockets, the spring pockets being connected to one another by fabric. In some embodiments, the fabric is a flexible fabric that allows full individual movement that avoids dragging down adjoining springs. In some embodiments, the fabric includes sonic welds that define the spring pockets. “) and the partial banks of springs having different spring behavior within an individual bank of springs are not 
Regarding claim 2, Alletto teaches a further partial bank of springs of a further bank of springs is arranged between two partial banks of springs of two of the banks of springs, wherein the further partial bank of springs has a length that is different from the partial banks of springs adjacent on both sides of the further partial bank of springs (Figure 3b; the partial bank of springs where 32 is marked has a different (longer) length than the partial bank above and below it). 
Regarding claim4, Alletto teaches the banks of springs correspond in their length to the length of the pocket spring core formed as a rectangle (Figure 2f; as shown). 
Regarding claim5, Alletto teaches the adjacent banks of springs are connected to one another in the region of the pocketed springs (Paragraph 106; adjacent spring pockets are joined to one another, see also, Figure 2e, the adjacent spring banks are shown connected to one another). 
Regarding claim 7, Alletto teaches a method for the mechanical production of a pocket spring core according to claim1, wherein first the partial banks of springs of different lengths are produced, then these adjoining partial banks of springs are connected to one another (Figure 6b; shows each of the partial banks of springs (without different spring characteristics) are by gluing or welding (Paragraph 87 “In some embodiments, the independent suspension includes a plurality of springs that each are positioned within spring pockets, the spring pockets being connected to one another by fabric. In some embodiments, the fabric is a flexible fabric that allows full individual movement that avoids dragging down adjoining springs. In some embodiments, the fabric includes sonic welds that define the spring pockets. “), while the partial banks of springs with different spring behavior in each individual bank of springs are not joined together (Paragraph 7, “In some embodiments, the spring pack is divided into a first side configured to support a first sleeper and a second side configured to support a second sleeper, the first side being removably coupled to the second side. In some embodiments, the spring pack is divided into a first side configured to support a first sleeper and a second side configured to support a second sleeper, the first side interlocking with the second side such that the first side is removably coupled to the second side.” Thus in the same manner as the application, the partial banks of springs are adjacent to each other but not connected (the coupling is simply through the zig zag or similarly shaped cut line between the partial banks)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673